Title: James Monroe to Thomas Jefferson, 30 September 1816
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir
            Albemarle Sepr 30. 1816
          
          The inclosed was left with me by Mr Rush, for your opinion, of the propriety of the measure proposed. I retaind it, in the hope of finding you alone, before we separated, for a moments conversation on the subject. The first question is, whether such a notice of the occurrence, which it is proposed  to commemorate, is proper, or silent contempt, will be, more expressive, & dignified? You will have the goodness
			 to inclose the papers to me, at your leisure, with your sentiments on the project, at washington. with my best and affectionate wishes for your health & welfare, I am dear sir
          
            your friend & servant
            Jas Monroe
          
        